Let me begin by
congratulating Mr. Eliasson on his election to the
21

presidency. He is at the steering wheel of one of the
most challenging sessions of the General Assembly in
history — not only because it is the sixtieth
anniversary of our Organization but mainly because of
our agenda and the gravity of problems awaiting
resolution. While thanking his able and devoted
predecessor, Mr. Jean Ping, I would like to wish the
President every success in the coming months of hard
and hopefully rewarding work.
The European Union invested a huge effort in the
preparations for both the High-level Plenary Meeting
and our current session, and the Czech Republic was an
integral and active part of this process. We heard the
statement of the European Union presidency a few
days ago, and I have no intention of repeating it.
Rather, let me present here several ideas and comments
of a more general nature.
Millions of our fellow human beings in Africa
and elsewhere are trapped in absolute poverty, with
little or no access to education, medical and other
services, and are deprived of a dignified existence. In
their regions or in other parts of the world, fascinating
technical achievements and thriving economies enable
large numbers of people to enjoy an unprecedentedly
high quality of life. Some may simply conclude that
there are several distinct worlds on our planet. But
while the gaps may still be widening, let us be sure that
we all live in only one increasingly interconnected
world. There is no way to separate the rich from the
poor or to separate different ethnic groups. And the
responsibility for our future is equally indivisible.
Moreover, we are repeatedly reminded that
despite many advancements this world is still very
fragile and vulnerable. What is the common feature of
the 9/11, Bali, Madrid, Beslan, Baghdad or London
terrorist attacks; floods in China or in Central Europe
in 2002 and again in 2005; drought in parts of Africa;
the Indian Ocean tsunami; and devastating hurricanes
in the Caribbean and the Gulf of Mexico? They all
expose in their own way the vulnerability and fragility
of our civilization.
Developed or developing, big or small, we
continue to be vulnerable to the forces of nature as well
as the forces of evil. Fortunately, the worst of
situations tends to awaken the best in human character:
after any such disaster or terrorist attack we have seen
raising waves of solidarity on a global scale, we have
seen renewed determination to fight the evil.
It is our duty to tap this positive energy. Although
no one will ever achieve 100 per cent security, much
can be done by deepening our cooperation,
strengthening preventive measures, stepping up our
efforts in combating terrorism, enhancing the
mechanisms of development and humanitarian aid and,
in the long run, simply fulfilling the Millennium
Development Goals. If reformed and mandated, the
United Nations can play a central role in this process.
Last year, many of us spoke of reform, and
reform has indeed been one of the most frequently used
words since then. There was much expectation in the
air, much sincere effort to bring about change, as well
as many brilliant contributions to the debate: the report
of the High-level Panel on Threats, Challenges, and
Change, the final report of the United Nations
Millennium Project “Investing in Development” (the
Sachs report) and the Secretary-General’s report “In
Larger Freedom”.
After several rounds of discussion, we could say
we knew the diagnosis and could prescribe the
necessary medication, hoping that the summit would
add the most needed ingredients: the political will and
the means of delivery.
So, was the summit a success or a failure? I tend
to view its results, the outcome document, with sober
optimism. The challenge was enormous: to bring
together development, security and human rights and to
craft a new delicate balance among the elements that
constitute our global agenda. In my view, the summit
managed — and this could be its major achievement —
to set the tone, to set at least rough parameters of a new
equation, the fine-tuning of the details being left for
the coming months. We have guidance for further talks
on assistance and relief for developing countries. We
have a prospect of increasing development aid,
including from the Czech Republic.
At the summit, we agreed that the human rights
machinery needed strengthening and redesigning.
Indeed, it was probably the first time at such a major
event that human rights was placed on an equal footing
with issues such as development and security. But
many pieces of the puzzle have yet to be put in place.
In shaping the future Human Rights Council, we
have to make sure that the progressive features and
experience of the Human Rights Commission are not
lost, while avoiding its weaknesses and what
specifically did not work, securing cooperation from
22

countries such as Belarus, Cuba, Myanmar, Zimbabwe
and others which repeatedly failed to respond
adequately to the international community’s concerns
about human rights.
Moreover, the summit reinforced our
commitment to join forces in fighting terrorism, made
the groundbreaking decision to create the
Peacebuilding Commission and endorsed the twin
concepts of responsibility to protect and human
security — all of which bring new hope to those facing
lawlessness and oppression and which extend existing
standards of peace and security.
But there are also areas where the summit failed:
among others, disarmament and non-proliferation and,
most notably, the expansion of the Security Council.
Our reform mission remains unfinished, but must
continue.
If it is to face up to new challenges and tasks, the
Secretariat must be strong and healthy. It has to
undergo profound reform. The need for such a reform
is further underlined by the recent findings of the
Volcker report. I welcome the emphasis that the
summit put on United Nations management and its call
for efficiency, effectiveness and accountability.
All in all, the summit took many steps in the right
direction, shaping our vision and sharpening our tools.
But there is another, hidden part of the story. Do all of
us really want the United Nations to grow stronger and
more efficient? Will a better, reformed — and truly
universal — United Nations be able to spare the world
all of its troubles? Will it be able to find solutions to
every conflict and bring lasting peace to every
notorious hot spot, including the Balkans, the Middle
East, Iraq, Afghanistan and a number of places in
Africa? Will it be able to prevent millions of people
from dying from hunger and diseases such as
HIV/AIDS? Will it be strong enough to guarantee and
promote democracy and human rights?
There is hope, and there is a chance — but the
answer depends on us. I can assure the Assembly that
the Czech Republic is ready to carry out its part of the
assignment, including in the Security Council if elected
for the period 2008-2009.